FIFTH DIVISION
                          MCFADDEN, C. J.,
      MCMILLIAN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 20, 2019




In the Court of Appeals of Georgia
 A19A1569. IN THE INTEREST OF G. G., a child.

      MCFADDEN, Chief Judge.

      The mother of G. G. appeals from the juvenile court’s order, which found G.

G. to be a dependent child and granted temporary custody to the Department of

Family and Children Services. Because the order does not permit us to review the

merits of this appeal, we vacate that order and remand the case with direction that the

juvenile court enter an appropriate order.

      An order entered following a dependency hearing must include “findings of

fact, separate from the conclusions of law, [set forth] in a manner that would permit

us to review the merits of the challenges to the sufficiency of the evidence.” In the

Interest of J. G., 350 Ga. App. 588, 592 (1) (829 SE2d 828) (2019); In the Interest of

B. G., 345 Ga. App. 167, 168 (1) (812 SE2d 552) (2018). The order in this case does
not satisfy this requirement. In large part, the facts within the “Findings of Fact”

section are contained in a recitation of the testimony of witnesses at the hearing. But

the juvenile court does not state that she found the recited testimony to be credible,

and we cannot infer such a finding. See In the Interest of B. G., supra (“The findings

of fact are not intended to amount to a brief of the evidence and a mere recitation of

the events that took place at trial does not satisfy the requirements [for the order].”)

(citations and punctuation omitted). In one instance, for example, the trial court

recites contradictory testimony about whether the parents had requested visitation

with G. G. but does not make a finding regarding which version of the testimony, if

either, she believed. Elsewhere in the order, in both the “Findings of Fact” and

“Conclusions of Law” sections, the juvenile court describes the reasoning for her

ruling, but she intermingles findings of fact and conclusions of law in both sections

and includes in the “Conclusions of Law” section additional facts not set forth in the

“Findings of Fact” section. This intermingling makes the scope of the juvenile court’s

factual findings unclear. See In the Interest of B. G., supra at 169 (1).

      Consequently, “[t]he failure of the juvenile court to find the facts specifically

and state separately [her] conclusions of law prevents us, in this case, from making

an intelligent review of the [mother’s] challenges to the sufficiency of the hearing

                                           2
evidence.” In the Interest of B. G., 345 Ga. App. at 169 (1) (citations and punctuation

omitted). See In the Interest of J. G., 350 Ga. App. at 592 (1). We should not

speculate about what facts the juvenile court actually found. We therefore vacate the

order and remand the case “with the direction that the trial court make the appropriate

findings of fact.” In the Interest of J. G., supra; see In the Interest of B. G., supra.

      Judgment vacated and case remanded with direction. McMillian, P.J., and

Senior Appellate Judge Herbert E. Phipps concur.




                                            3